Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00912-CV

                               IN THE INTEREST OF J.A.R., et al.

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-02265
                             Honorable Eric Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: May 20, 2015

DISMISSED

           Appellant filed a motion to dismiss this appeal. The appellee was served with a copy of

Appellant’s motion; Appellee has not filed a response. Therefore, we grant the motion and dismiss

the appeal and the appeal is hereby dismissed without prejudice. See TEX. R. APP. P. 42.1(a)(1).

Costs of this appeal are taxed against Appellant. See id. R. 42.1(d).


                                                  PER CURIAM